DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 12 has been canceled. Claims 11 and 13-28 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 8/22/2022, with respect to claims 11 and 13-28 have been fully considered and are persuasive.  The rejection of 5/23/2022 has been withdrawn. 

Allowable Subject Matter

Claims 11 and 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Borgmann and Keffeler (US 4,176,57) are the closest prior art of record. However, the prior art, either alone or in combination anticipate or render obvious:
“wherein the dipstick cover is in a form of a jacket tube which, in the first state, is received in certain portions or entirely in the guide, and wherein, in the first state, the measurement region extends from the dipstick cover and is not covered by the dipstick cover,” as disclosed in claim 12; or
“a guide stop element is arranged in the second end region, and the guide stop element forms a radial constriction at least with respect to an immediately adjacent region of the guide,” as disclosed in claim 13.
Regarding claim 11, the jacket portion of Borgmann is fully extended from the guide and the measurement portion remains with the jacket while taking the measurement in the first state. Keffeler does disclose a jacket which remains in the guide while in a first state via a constriction in the guide and the dipstick does extend from the jacket while taking a measurement, however, modifying Borgmann to include the jacket of Keffeler would render the invention inoperable, as the jacket with leaf springs would not operate with said constriction therefore there would be no motivation to combine references.
Regarding claim 21, as discussed above, Keffeler discloses a constriction in the guide to keep the jacket from protruding while in a first state, however, the modification of Borgmann to include a radial constriction in the second end region of the guide would cause the invention to be inoperable, as the leaf springs of the jacket would be unable to move past the constriction and travel in to and out of the guide therefore there would be no motivation to combine references.
Claims 13-20 and 22-28 are allowable because they depend on an allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747